Citation Nr: 1115459	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating higher than 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1991 to May 1991, July 1994 to October 1994, and January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal originally included a claim for service connection for chronic adjustment disorder.  During the pendency of the appeal, in a rating decision in January 2010, the RO allowed the claim for service connection for the chronic adjustment disorder disability, which is considered a full grant of the appeal as to that claim.

In December 2010, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDING OF FACT

Since service connection, the Veteran's irritable bowel syndrome has been characterized by severe diarrhea and more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.114; Diagnostic Code 7319 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable outcome of the Board's decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

General Principles-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran has been service connected for irritable bowel syndrome since January 2008, the date VA received the claim for service connection and the disability is currently rated at 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Code 7319, the criterion for a 10 percent rating is moderate irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.  Id.  The next higher rating, 30 percent, is awarded for severe bowel disturbance with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  

Factual Background

The Veteran contends that the current evaluation for her irritable bowel syndrome does not accurately reflect the level of its severity.

At her VA examination in April 2008, she reported developing diarrhea while deployed to Iraq.  She thought it would resolve once she returned to the United States, but was later told it could take up to two years to resolve.  The Veteran's diarrhea, however, worsened over time from very soft stools to watery diarrhea.  At the time of the examination, she experienced watery diarrhea 5 times a day.  She did not experience incontinence or nocturnal episodes.  There was no constipation, nausea, vomiting, melana, or hematochezia.  She had mild abdominal bloating and a generalized abdominal cramping.  Her appetite was somewhat reduced.  She thought greasy foods might increase her symptoms, and nothing seemed to alleviate them.  There was no history of hospitalizations or surgery.  She also had no history of neoplasms or fistulas.  The Veteran stated that she had not lost time from her civilian occupation as an accountant.  She could perform her activities of daily living.  

On physical examination, her bowel sounds were hyperactive.  Her abdomen was not distended.  She had tenderness in the upper left and right quadrant along with the mid-upper abdomen.  There was no hepatosplenomegaly.  The lab tests reviewed by the examiner were all normal.  The examiner noted, however, that if the remaining tests did not explain the etiology of her chronic diarrhea, then the examiner concluded she had irritable bowel syndrome.

The record reflects that the Veteran has been followed at VA for the irritable bowel syndrome.  An infectious disease specialist evaluated her in August 2008 and noted that she had explosive diarrhea 5-6 times a day and that a change in diet would not affect the frequency of the diarrhea.  

In August 2009, the RO received a letter from the Veteran's primary caregiver, who reported that the Veteran lost significant weight due to the chronic diarrhea.  It precluded her leaving town for any extended period and she always had to know where the closest bathroom was located if she had a flare-up of symptoms.  This included both shopping and work.  The flare-ups occurred without warning.  

That same month in a statement to VA, the Veteran stated her diarrhea could sometimes become "very violent" and occurred up to 10 times a day.  She also stated the diarrhea and stomach pain consumed her days.  She reported both gas and stomach cramps.

In August 2009, a colonoscopy could not be completed because the Veteran complained of significant pain even though she was under high dose sedation.  For the portion of the procedure that was successful, no abnormalities except for a 5 mm sessile polyp were found.

The Veteran was afforded a second VA examination in December 2009.  Her symptoms had worsened over the last year to two years.  She reported a weight loss of 25 pounds, but that had now stabilized.  She reported her appetite as good.  There was no nausea, vomiting, melana, or hematochezia.  Her diarrhea was watery and occurred up to 10 times a day.  She had some constipation since the October 2009 colonoscopy but that was not typical.  She also had an occasional, intermittent abdominal distention.  She had not lost time at work nor had she left work early because of the irritable bowel syndrome.  The examiner noted hyperactive bowel sounds and a soft, non-distended, but tender abdomen.  

In a second letter from her primary VA caregiver, the Veteran's disability was described as quite severe and the caregiver stated that the Veteran could not be far from a bathroom.  

At her December 2010 video conference hearing, the Veteran credibly testified that her irritable bowel syndrome controlled her life.  She described her embarrassment caused by the disability in her work, social, and intimate environments.  She described how she located the bathroom immediately in every public place she visited.  Medications have not helped relieve her symptoms.  She also had to wear absorbent pads, which must be changed about three times a day.  She also needed to use medicated pads for hemorrhoids to alleviate the soreness from wiping.  At least once, she has had a nocturnal accident.  As a general rule, she experienced pain just before she has an episode of diarrhea.  She will have to use the bathroom three to four times after eating a meal.  She has been late for work but has never missed work.


Analysis

The Board finds, after resolving all doubt in the Veteran's favor, that her symptoms are more severe than moderate in nature and thus warrant an initial 30 percent rating for irritable bowel syndrome.  The medical evidence of record shows continued complaints for explosive diarrhea that occurred at a minimum of five and up to ten times a day.  Her own primary caregiver described the disability as severe.  The Veteran experienced pain before each episode of diarrhea and she also experienced occasional distention and constant tenderness.  She was wearing absorbent pads in case of an accident.  Thus, the Veteran's irritable bowel syndrome causes more or less, constant diarrhea and abdominal distress and warrants the 30 percent maximum rating under DC 7319.  38 C.F.R. § 4.114.  

Given that the Board has assigned the maximum schedular rating for the Veteran's condition since the effective date of service connection, staged ratings pursuant to Fenderson are not warranted.

Extraschedular Rating

The Board has considered whether referral for an extraschedular rating is appropriate.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(1)(b).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

If the criteria reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Since the Veteran's irritable bowel syndrome is now rated at the maximum rating under the schedular criteria, the Board will examine whether the Veteran has an exceptional disability picture that warrants referral to the Director for an extraschedular rating.  

There are no other symptoms of her disabilities or evidence that the disability affects the Veteran in her daily functions to otherwise render impractical the application of the regular schedular standards.  She has not suffered nausea or vomiting.  The Veteran's disability has not affected her appetite, nor has she developed long term nutritional deficiencies due to the irritable bowel syndrome.  While at one point she did lose weight, the weight loss has stopped, stabilized, and now fluctuates.  The Board finds that her use of absorbent pads is also encompassed in the 30 percent rating.  In sum, she has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.

Further, the Veteran has not required any hospitalization.  As to employment, she has not lost any time from her employment although she has been late to work a few times.  In the Board's view, occasional intermittent tardiness does not equate to marked interference of employment attributable to her disability.  To the extent that this disability may impact the Veteran's employment, that impact has been contemplated in the currently assigned schedular evaluation.   In short, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).


For these reasons, the Board finds no basis to refer this case for consideration of an extraschedular rating.  There is no showing that the Veteran's irritable bowel syndrome reflects so exceptional or unusual a disability picture as to warrant the assignment of an extraschedular initial evaluation higher than the 30 percent rating now awarded to the Veteran. See 38 C.F.R. § 3.321(b)(1).  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran reported employment as an accountant at all relevant times.  She has not alleged, and the evidentiary record does not suggest, that she is unemployable due to her service-connected disabilities.  Further consideration of TDIU is therefore not warranted.


ORDER

Entitlement to an initial rating of 30 percent for irritable bowel syndrome is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


